81293: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-10807: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81293


Short Caption:SFR INVS. POOL 1, LLC VS. U.S. BANK, N.A.Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A705563Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:06/17/2020 / Kuzemka, KristineSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeFederal Housing Finance AgencyLeslie Bryan Hart
							(Fennemore Craig P.C./Reno)
						


Appellant/Cross-RespondentSFR Investments Pool 1, LLCDiana S. Ebron
							(Former)
						
							(Hanks Law Group)
						Jacqueline A. Gilbert
							(Former)
						Karen L. Hanks
							(Hanks Law Group)
						Jason G. Martinez
							(Hanks Law Group)
						Chantel M. Schimming
							(Hanks Law Group)
						


Respondent/Cross-AppellantNationstar Mortgage, LLCFredrick J. Biedermann
							(Gerrard Cox Larsen)
						Douglas D. Gerrard
							(Gerrard Cox Larsen)
						Aaron D. Lancaster
							(Troutman Pepper Hamilton Sanders LLP/Atlanta)
						Melanie D. Morgan
							(Former)
						
							(Akerman LLP/Las Vegas)
						Gary E. Schnitzer
							(Kravitz Schnitzer Johnson Watson & Zeppenfeld, Chtd.)
						Ariel E. Stern
							(Former)
						
							(Akerman LLP/Las Vegas)
						Brody R. Wight
							(Troutman Pepper Hamilton Sanders LLP/Las Vegas)
						Donna M. Wittig
							(Former)
						
							(Akerman LLP/Las Vegas)
						Lilith V. Xara
							(Former)
						
							(Akerman LLP/Las Vegas)
						


Respondent/Cross-AppellantU.S. Bank N.A.Aaron D. Lancaster
							(Troutman Pepper Hamilton Sanders LLP/Atlanta)
						Melanie D. Morgan
							(Former)
						
							(Akerman LLP/Las Vegas)
						Gary E. Schnitzer
							(Kravitz Schnitzer Johnson Watson & Zeppenfeld, Chtd.)
						Ariel E. Stern
							(Former)
						
							(Akerman LLP/Las Vegas)
						Brody R. Wight
							(Troutman Pepper Hamilton Sanders LLP/Las Vegas)
						Donna M. Wittig
							(Former)
						
							(Akerman LLP/Las Vegas)
						Lilith V. Xara
							(Former)
						
							(Akerman LLP/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


06/09/2020Filing FeeFiling Fee due for Appeal. (SC)


06/09/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-21645




06/09/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-21651




06/09/2020Filing FeeE-Payment $250.00 from Jacqueline A. Gilbert. (SC)


06/09/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)20-21677




06/12/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Jay Young. (SC)20-22046




06/15/2020Settlement Program ReportFiled ECAR/Other. Settlement Judge requests this case be reassigned due to a conflict. (SC)20-22205




06/17/2020Settlement NoticeIssued Notice: Settlement Judge Reassignment. Issued Amended Notice of Assignment to NRAP 16 Settlement Program.  New Settlement Judge: Kristine M. Kuzemka. (SC)20-22614




06/30/2020Docketing StatementFiled Docketing Statement Civil Appeals. (SC).20-24283




08/05/2020Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC)20-28607




08/11/2020Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix. (SC)20-29482




08/14/2020Filing FeeFiling Fee Paid. $250.00 for Cross-Appeal. Check no. 26001725. (SC)


08/14/2020Notice of Appeal DocumentsFiled Notice of Cross-Appeal. (Docketing statement mailed to counsel for cross-appellants.) (SC)20-30162




08/25/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 03/26/20. To Court Reporter: Kerry Esparza. (SC)20-31303




09/11/2020Notice of Appeal DocumentsFiled Notice of Appeal/Amended/Supplemental. (Appellant/Cross-Respondent) (SC)20-33506




09/21/2020Order/ProceduralFiled Order to File Document.  Respondents/Cross-Appellant's Docketing Statement due:  14 days.  (SC)20-34608




10/05/2020Docketing StatementFiled Respondent/Cross-Appellant's Docketing Statement Civil Appeals. (SC)20-36537




11/06/2020MotionFiled Stipulation to Extend Time to File Appellant's Opening Brief (First Request). (SC)20-40601




11/06/2020Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Appellant/Cross-Respondent's Opening Brief due: December 9, 2020. (SC)20-40659




12/09/2020MotionFiled Appellant/Cross-Respondent's Motion to Extend Time to File Appellant's Opening Brief (Second Request). (SC)20-44865




12/15/2020Order/ProceduralFiled Order Granting Motion. Appellant/cross-respondent's opening brief and appendix due: January 8, 2021. (SC)20-45394




01/08/2021MotionFiled Appellant/Cross-Respondent's Motion to Extend Time to File Opening Brief (Third Request). (SC)21-00666




01/15/2021Order/ProceduralFiled Order Granting Motion.  Appellant/cross-respondent shall have until January 19, 2021, to file and serve the opening brief and appendix.  (SC)21-01395




01/19/2021AppendixFiled Joint Appendix Volume 1. (SC)21-01586




01/19/2021AppendixFiled Joint Appendix Volume 2. (SC)21-01587




01/19/2021AppendixFiled Joint Appendix Volume 3. (SC)21-01588




01/19/2021AppendixFiled Joint Appendix Volume 4. (SC)21-01589




01/19/2021AppendixFiled Joint Appendix Volume 5. (SC)21-01590




01/19/2021AppendixFiled Joint Appendix Volume 6. (SC)21-01591




01/19/2021AppendixFiled Joint Appendix Volume 7. (SC)21-01592




01/19/2021AppendixFiled Joint Appendix Volume 8. (SC)21-01593




01/19/2021AppendixFiled Joint Appendix Volume 9. (SC)21-01595




01/19/2021MotionFiled Appellant/Cross-Respondent's Motion to Extend Time to File Appellant's Opening Brief (Fourth Request). (SC)21-01628




01/20/2021AppendixFiled Amended Joint Appendix Volume 5. (SC)21-01683




01/20/2021AppendixFiled Amended Joint Appendix Volume 6. (SC)21-01684




01/20/2021AppendixFiled Amended Joint Appendix Volume 7. (SC)21-01685




01/20/2021AppendixFiled Amended Joint Appendix Volume 8. (SC)21-01686




01/20/2021AppendixFiled Amended Joint Appendix Volume 9. (SC)21-01687




01/21/2021BriefFiled Appellant/Cross-Respondent's Opening Brief. (SC)21-01882




01/26/2021Order/ProceduralFiled Order.  This court takes no action in regard to the motion for extension of time filed on January 19, 2021.  The opening brief and appendix were timely filed on January 19, 20, and 21, 2021.  Respondents/cross-appellants shall have until February 22, 2021, to file and serve the combined answering brief on appeal and opening brief on cross-appeal.  (SC)21-02401




02/22/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondents/Cross-Appellants' Answering Brief on Appeal and Opening Brief on Cross-Appeal due:  March 8, 2021.  (SC)21-05216




03/08/2021MotionFiled Respondent/Cross-Appellant's Motion for Extension (Second Request). (SC)21-06737




03/11/2021Order/ProceduralFiled Order Denying Motion. Respondents/cross-appellants have filed a motion for a second extension of time to file the answering brief. The motion is denied.  Respondents/cross-appellants shall have 7 days from the date of this order to file and serve a combined answering brief on appeal and opening brief on cross-appeal. (SC)21-07069




03/18/2021AppendixFiled Respondents/Cross-Appellants' Supplemental Appendix.  (SC)21-07908




03/18/2021BriefFiled Respondents' Answering Brief and Opening Brief on Cross-Appeal.  (SC)21-07916




04/20/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant/cross-respondent's reply brief on appeal and answering brief on cross-appeal due: May 3, 2021. (SC)21-11349




05/03/2021MotionFiled Appellant/Cross-Respondent's Motion to Extend Time to File Appellant's Reply Brief and Answering Brief on Cross-Appeal (Second Request). (SC)21-12675




05/05/2021Order/ProceduralFiled Order Granting Motion. Appellant/cross-respondent shall have until May 17, 2021, to file the reply brief and answering brief on cross-appeal. (SC)21-12832




05/17/2021AppendixFiled Appellant's Appendix to Answering Brief. Vol. 1. (SC)21-14234




05/17/2021BriefFiled Appellant's Reply Brief on Appeal and Answering Brief on Cross-Appeal. (SC)21-14235




05/18/2021BriefFiled Appellant's Amended Reply Brief on Appeal and Answering Brief on Cross-Appeal. (SC)21-14328




06/01/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondents/Cross-Appellants' Reply Brief on Cross-Appeal due:  June 15, 2021.  (SC)21-15509




06/15/2021BriefFiled Cross-Appellants' Reply Brief on Cross-Appeal.  (SC)21-17301




06/16/2021Case Status UpdateBriefing Completed/To Screening.  (SC)


06/22/2021MotionFiled Motion of Amicus Curiae Federal Housing Finance Agency to Appear as Amicus and File Brief in Support of Respondents/Cross-Appellants and Affirmance of the District Court's Judgment. (SC)21-18031




06/22/2021BriefFiled Brief of Amicus Curiae Federal Housing Finance Agency in Support of Respondents/Cross-Appellants and Affirmance of the District Court's Judgment. (SC)21-18032




06/28/2021MotionFiled Appellant/Cross-Respondent SFR Investments Pool 1, LLC's Opposition to FHFA's Motion to File Amicus Brief. (SC)21-18587




07/06/2021MotionFiled Amicus Curiae Federal Housing Finance Agency's Reply in Support of Motion to Appear as Amicus and File Brief in Support of Respondents/Cross-Appellants and Affirmance of the District Court's Judgment.  (SC)21-19252




07/08/2021Order/ProceduralFiled Order Granting Motion. The Federal Housing Finance Agency (FHFA) has filed an untimely request to file an amicus brief in support of respondents/cross-appellants. Appellant/cross-respondent opposes the motion or in the alternative, requests leave to file a response. FHFA has filed a reply. This court grants the motion. The amicus brief was filed on June 22, 2021. Appellant/cross-respondent's response due: 14 days. (SC)21-19611




07/22/2021BriefFiled Appellant/Cross-Respondent SFR Investments Pool 1, LLC's Response to Brief of Amicus Curiae Federal Housing Finance Agency. (SC)21-21257




07/22/2021AppendixFiled Appellant/Cross-Respondent SFR Investments Pool 1, LLC's Supplemental Statutory Addendum. (SC)21-21258




07/23/2021Notice/IncomingFiled Notice of Appearance (Lilith Xara of the law firm of Akerman LLP as counsel for Respondents/Cross-Appellants). (SC)21-21268




09/16/2021Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." fn3 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] JH/LS/MG. (SC)21-26894




10/01/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant/cross-respondent's petition for rehearing due: October 18, 2021. (SC)21-28277




10/18/2021Post-Judgment PetitionFiled Appellant/Cross-Respondent's Petition for Rehearing. (SC)21-29992




10/18/2021Filing FeeFiling fee paid. E-Payment $150.00 from Jacqueline A. Gilbert. (SC)


10/28/2021Order/ProceduralFiled Order Directing Answer to Petition for Rehearing.  Respondent/Cross-Appellant's Answer due:  14 days.  (SC)21-31178




11/04/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondents/cross-appellants' answer to petition for rehearing due: November 29, 2021. (SC)21-31690




11/16/2021MotionFiled Motion for Extension of Time to Answer Petition for Hearing (First Motion). (SC)21-32994




11/16/2021MotionFiled Motion to Withdraw. (SC)21-32995




11/18/2021MotionFiled Response to Motion to Extend Time to Answer Petition for Rehearing. (SC)21-33289




11/19/2021Notice/IncomingFiled Notice of Appearance. (SC)21-33489




11/24/2021MotionFiled Reply in Support of Motion for Extension of Time to Answer Petition for Rehearing. (SC)21-33803




12/06/2021Order/ProceduralFiled Order Regarding Motions. Counsel for respondents/cross-appellants, Akerman LLP, have filed a motion to withdraw as counsel. The motion to withdraw is granted. The clerk shall remove attorneys Ariel Stern, Melanie D. Morgan, Lilith V. Xara, Donna M. Wittig, and the law firm of Akerman LLP from the docket of this appeal. The clerk of this court shall add attorney Gary E. Schnitzer and the law firm of Kravitz Schnitzer Johnson Watson & Zeppenfeld, Chtd., as counsel for respondents/cross-appellants. Respondents/cross-appellants have moved for an extension of time to file an answer to the petition for rehearing. The motion is granted as follows. Respondents/cross-appellants shall have 30 days from the date of this order to file and serve an answer to the petition.21-34686




12/06/2021Post-Judgment PetitionFiled Respondent/Cross-Appellant's Answer to Petition for Rehearing. (SC)21-34702




01/10/2022Notice/IncomingFiled Notice of Appearance. (SC)22-00821




01/10/2022Order/ProceduralFiled Order. Pursuant to the notice of appearance filed on January 10, 2022, the clerk of this court shall add attorney Aaron D. Lancaster and the law firm of Troutman Pepper LLP to the docket as counsel for respondents/cross-appellants. (SC)22-00955




01/31/2022Notice/IncomingFiled Notice of Substitution of Attorneys. (SC)22-03281




04/07/2022Opinion/Non-DispositionalFiled Opinion on Rehearing. "Rehearing denied." Before: Hardesty/Stiglich/Gibbons. Author: Hardesty, J. Majority: Hardesty/Stiglich/Gibbons. fn1 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] 138 Nev. Adv. Opn. No. 22. (SC).22-10807




04/21/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant/Cross-Respondent's En Banc Reconsideration due:  May 5, 2022.  (SC)22-12690




04/27/2022Notice/IncomingFiled Respondent/Cross-Appellant's Notice of Appearance for Brody R. Wight. (SC)22-13285




05/04/2022MotionFiled Appellant/Cross-Respondent's Motion to Extend Time to File En Banc Reconsideration. (SC)22-14161




05/05/2022Order/ProceduralFiled Order Granting Motion.  Appellant/cross-respondent's motion for a second extension of time to file a petition for en banc reconsideration is granted. Appellant/cross-respondent shall have until June 6, 2022, to file the petition. If no petition is timely filed, the clerk of this court shall issue the remittitur.  (SC)22-14430




06/06/2022Post-Judgment PetitionFiled Appellant/Cross-Respondent's Petition for En Banc Reconsideration. (SC)22-17867




06/23/2022Post-Judgment OrderFiled Order Denying En Banc Reconsideration. Having considered the petition on file herein, we have concluded that en banc reconsideration is not warranted. NRAP 40A.  Accordingly, we "ORDER the petition DENIED."  EN BANC (SC)22-19879




07/18/2022RemittiturIssued Remittitur.  (SC)22-22425




07/18/2022Case Status UpdateRemittitur Issued/Case Closed.  (SC)


08/01/2022RemittiturFiled Remittitur. Received by District Court Clerk on July 20, 2022. (SC)22-22425





Combined Case View